Citation Nr: 1202703	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-47 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1973 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board observes that the Veteran was scheduled for his requested hearing before a Veterans Law Judge sitting at the RO in June 2011; however, he failed to appear at his hearing.  There is no indication that an April 2011 letter notifying the Veteran of his hearing date was returned as undeliverable.  Additionally, he has not given good cause for his failure to appear or requested that his hearing be rescheduled. Therefore, the Board considers the Veteran's request for a hearing before a Veterans Law Judge to be withdrawn.  38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board observes that the Veteran was afforded a VA examination in October 2008 in order to determine the current nature and etiology of his hepatitis C.  At such time, the examiner noted that the Veteran's June 1973 enlistment examination showed no tattoos, whereas his March 1974 discharge examination showed that he had received tattoos.  The VA examiner found that no hepatitis or other liver conditions were noted during the Veteran's active duty, and that he was initially diagnosed with hepatitis C in 1998.  The examiner observed that the Veteran reported that the onset of his actual illness came in 1998, at which time he had fatigue and no energy, and became unable to do his job normally.  The examiner further noted the Veteran's responses that he had obtained tattoos during and after service, and that he had engaged in high risk sexual practices during service.  The examiner also noted the Veteran's response that he had not had any blood exposure.  The examiner diagnosed the Veteran with hepatitis C.  Etiologically, the VA examiner opined that the Veteran's hepatitis C was less likely than not (less than 50/50 probability) caused by or a result of his in-service events or risk factors.  The examiner based this conclusion on a review of medical literature and records, his own clinical experience, the absence of any diagnosis of or treatment for hepatitis C or any other liver condition during active duty, the Veteran's admission of receiving tattoos after service (as well as during service), the fact that his other risk factors between his release from active duty in 1974 and his initial diagnosis of hepatitis C in 1998 are unknown, and the fact that his 1988 abnormal liver function lab test is not specific to hepatitis C.

However, in his January 2009 substantive appeal, the Veteran asserted that he was given inoculations with airguns upon entering service in June 1973.  He further asserted that the syringes on these airguns were not changed, cleaned, or sanitized between recipients, and as a result he was exposed to the blood of other inoculation recipients.  The Veteran had previously attributed his hepatitis C to receiving tattoos and being involved in sexual activity at Langopo City at the Subic Bay during his time in service.  (See August 2008 VA Form 21-4138).

Additionally, in August 2011, the Veteran's representative further stated that the Veteran's flu-like symptoms during service were initial symptoms of hepatitis C.  In this regard, the Veteran's service treatment records reflect treatment for the flu in November 1973, December 1973, and January 1974. 

The Veteran should be given an opportunity to identify any healthcare provider who treated him for his hepatitis C.  After obtaining such records, the claims file should be returned to the October 2008 VA examiner for an addendum opinion based on the newly received records and statements by the Veteran and his representative.  The examiner should opine on whether it is at least as likely as not that the Veteran's hepatitis C was caused by or a result of his in-service events or risk factors.  In reaching an opinion, the examiner should consider both the Veteran's alleged blood exposure in service via unclean airgun syringes and his documented tiredness, weakness, and flu-like symptoms in service (e.g., in November 1973 and December 1973) and associated in-service testing.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any healthcare provider who has treated him for his hepatitis C.  After securing any necessary consent forms from the Veteran, obtain and associate with the Veteran's claims file all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After associating any outstanding records with the file, return the case to the October 2008 VA examiner for an addendum opinion.  If the October 2008 VA examiner is not available or cannot render an opinion without examining the Veteran, schedule him for an appropriate VA examination.

After reviewing the claims file, to include any newly received records, please provide an addendum opinion as to whether it is at least as likely as not that the Veteran's hepatitis C is related to his military service.

In reaching an opinion, the examiner should specifically consider both the Veteran's alleged blood exposure in service via unclean airgun syringes and his documented tiredness, weakness, and flu-like symptoms (e.g., in November 1973, December 1973, and January 1974) and associated in-service testing.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his hepatitis C and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


